Case 2:11-cr-00009-JMS-CMM Document 974 Filed 09/10/21 Page 1 of 2 PageID #: 6527




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

    UNITED STATES OF AMERICA,                        )
                                                     )
                                Plaintiff,           )
                                                     )
                        v.                           )      Cause No. 2:11-cr-00009-JMS-CMM
                                                     )
    SAMUEL MORAN (11),                               )
                                                     )
                                Defendant.           )


                 ORDER ADOPTING REPORT AND RECOMMENDATION

         Having reviewed Magistrate Judge Craig McKee’s Report and Recommendation dkt [973]

  recommending that Samuel Moran’s supervised release be revoked, pursuant to Title 18 U.S.C.

  '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583, and with

  no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge McKee’s

  Report and Recommendation dkt [973]. The Court finds that Mr. Moran committed Violation

  Numbers 1, 2 and 3 as alleged by the U.S. Probation Office in its Petition for Warrant or Summons

  for Offender under Supervision dkt [956]. The Court dismisses Violations 4 and 5, dkt [960]. The

  Court now orders that the defendant's supervised release is therefore REVOKED, and Mr. Moran

  is sentenced to the custody of the Attorney General or his designee for a period of eighteen (18)

  months with no supervised release to follow. The Court recommends BOP placement in Indiana,

  Illinois, or Michigan. The Court further recommends Mr. Moran not be assigned to a facility at

  FCC Terre Haute.




            Date: 9/10/2021
Case 2:11-cr-00009-JMS-CMM Document 974 Filed 09/10/21 Page 2 of 2 PageID #: 6528




  Distribution:

   All ECF-registered counsel of record via email generated by the court’s ECF system

   United States Probation Office, United States Marshal
